•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-10-00083-CR

Justin VILLALON,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 990406
Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM
 
Sitting:            Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR LACK OF JURISDICTION
            Justin Villalon filed a notice of appeal seeking to appeal from a sentence imposed on
September 26, 2008.  The only order signed by the trial court on September 26, 2008, was an order
altering and amending Villalon’s conditions of probation.  This court has no jurisdiction to hear an
appeal from an order altering or modifying probation conditions.  See Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977).  Accordingly, this appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH